DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/20/2020 where claims 1-15 are pending and ready for Examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 10, 12, and 14 are rejected under 35 USC 103 as being unpatentable over Young (US 2017/0034643) in view of Cronin (US 2018/004704) and in further view of Bartfai-Walcott (US 2020/0050494)
Regarding claim 1, Young discloses a computerized method for implementing edge web services comprising: 
providing an edge device (Young; Young teaches an edge computing platform where users may utilize mobile edge computing devices and endpoint devices which are parcel of the edge computing platform;
see e.g. [0068] “ ... the application may be executed by the endpoint device 106, and processed and run on the mobile edge computing device 106 and streamed  to the endpoint device 102 ...”
see e.g. [0031] ), wherein the edge device is provided for free to a customer; 
monitoring a usage on the edge device by the customer (Young;
see e.g. [0068] “ ... monitored parameters may include bandwidth usage, a quality level, quality of service data ...”);
charge edge-device entity based on the usage of the edge device and an application in the edge device (
see e.g. [0068] “ ... an offer to upgrade one or more parameters ... as well as coast associated with each upgrade ... cost associated ... billing information ...”
see e.g. [0021] “ ... quote may include ... a user SLA with the operator/application owner, a usage time, etc. ... an amount of time allotted for negotiation of the service level agreement, a current negotiated price ...” ), wherein an orchestrator communicates the edge device usage statistics to an enterprise system that provided the edge device to the customer. (Young; Young teaches orchestration with respect to an enterprise device (i.e. enterprise system  to collect usage access (i.e. statistics)
see e.g. [0064] “ ... monitoring module 730 ... monitor the usage/access of the application through the operator network ... configured to determine which parameters of the SLA to monitor ... results of the parameter monitoring may be stored in the monitoring data 706
see e.g. [0061] “ ... application exchange negotiator ...” see e.g. [0069] – [0071]).
Young does not address conventional business models comprising providing free and/or subsidized devices to users and therefore does not expressly disclose:
wherein the edge device is provided for free to a customer
However in analogous art Cronin discloses:

wherein the edge device is provided for free to a customer (Cronin; Cronin teaches service offerings comprising devices and/or hardware may be offered for free via conventional subsidizing;
see e.g., [0058] “ ...  new service ... package offering with other services, hardware, etc. ...  where the offeror is subsidizing or covering the cost of the service to the consumer ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Cronin conventional business model of subsidizing hardware. The motivation being the combined solution provides for increased efficiencies in obtaining consumers or customers for particular services.
As evidence of the rationale with respect to usage statistics detailed above, Bartai-Walcott discloses:
usage statistics (Bartfai-Walcott; Bartfai-Walcott within the context of edge computing teaches usage statistics associated with the edge platform enviroment;
see e.g. [0145] “ ... edge computing devices 1114 ...”
see e.g. [0162] “ ... providing usage statistics on nodes, such as cloud data centers, and other devices ....”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Bartafi-Walcott’s usage statistics. The motivation being the combined invention provides for increased efficiencies in managing edge based services.
Regarding claim 10, Young in view of Cronin and in further view of Bartfai-Walcott disclose the method of claim 1, wherein the step of monitoring the usage on the edge device by the customer further comprises:
(The combined invention per Bartfai-Walcott provides for monitoring CPU utilization (i.e. usage);
see e.g. [0147] “ ... measures available  resoruces ... CPU ... utilization)).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Bartafi-Walcott’s CPU usage scheme. The motivation being the combined invention provides for increased efficiencies in managing edge based services.


Regarding claim 12, Young in view of Cronin and in further view of Bartfai-Walcott disclose  the method of claim 1, wherein the step of monitoring the usage on the edge device by the customer further comprises:
monitoring a local RAM memory of the edge device (The combined invention per Barfai-Walcott provides for one of ordinary skill in the art to monitor memory utilization (e.g. conventional RAM);
see e.g. [0147] “ ... memory utilization ...” see e.g. [0310] “ ... random access memory”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Bartafi-Walcott’s memory usage scheme. The motivation being the combined invention provides for increased efficiencies in managing edge based services.
Regarding claim 14, Young in view of Cronin and in further view of Bartfai-Walcott disclose  the method of claim 1, wherein the step of monitoring the usage on the edge device by the customer further comprises:
monitoring a network usage of the edge device (Young;
see e.g. [0135] “ ... monitoring parameters ... bandwidth usage ...”).
Claims 2-3, 5-6, and 8 are rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi (US 20160094363)
Regarding claim 2, Young in view of Cronin and in further view of Bartfai-Walcott disclose the method of claim 1, Young strongly suggests but does not expressly disclose  further comprising: 
providing an on-demand edge devices on a usage basis 
However in analogous art  Ravi teaches:
providing an on-demand edge devices on a usage basis (Ravi;
see e.g. [0018] “ ...  trusted provider edge 22,  the on-demand network based services .. ... any network based services ...)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Ravi’s “on demand” scheme. The motivation being the combine solution provides for increased efficiencies in delivering services to consumers.
Regarding claim 3, Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi disclose the method of claim 2 further comprising:
providing an edge-device based application on the usage basis (Young;
see e.g. [0021] “ ...usage time ...”
see e.g. [0089] “ ... a duration of time ...”)

Regarding claim 5,   Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi disclose the method of claim 3, wherein the edge-device based application comprises a networking application (The combined invention per Ravi provides for network services (i.e. network applications);
see e.g. Ravi, [0018] “ ...  trusted provider edge 22,  the on-demand network based services .. ... any network based services ...)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Ravi’s “on demand” scheme. The motivation being the combine solution provides for increased efficiencies in delivering services to consumers.
Regarding claim 6 ,Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi disclose the method of claim 3    , wherein the edge-device based application comprises a pre-loaded application software (Young; Young teaches applications may be stored local on the edge computing device;
see e.g. [0020] “ ... if the requested application is not stored local to the mobile edge computing device ...”)
Regarding claim 8, Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi disclose the method of claim 6, wherein the pre-loaded application software comprises a microservice application (The combined invention per Bartfai-Walcott provides for  microservices;
see e.g. [0023] “ ...service catalog ...  provide micro-services “)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Bartafi-Walcott’s conventional usage of micro services. The motivation being the combined invention provides for increased efficiencies in managing edge based services.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi and in further view of Markham (US 2019/0156445)
Regarding claim 7, Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi disclose the method of claim 6, Young does not expressly disclose wherein the pre-loaded application software comprises a desktop applications.
However in analogous art Markham discloses:
wherein the pre-loaded application software comprises a desktop applications (Markham;
see e.g. [0006] “ ... edge computing ...”
see e.g. [0019] “ ... applications ... productivity ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Markham’s conventional productivity applications. The motivation being that the combined solution provides for increased efficiencies in consuming services for edge platforms.

Claim 4 is rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott  and in further view of Ravi and in further view of Modalavalasa (US 10,708,281)
Regarding claim 4, Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Ravi disclose the method of claim 3, but Young does not expressly disclose wherein the edge-device based application comprises an operating system.
However Modalavalasa discloses:
wherein the edge-device based application comprises an operating system (Modalavalasa; Modalavalasa teaches an edge computing platform where uses can select and subsequently deploy their own operating systems;
see e.g. Abstract “ ... distributed edge servers ...”
see e.g.  Column 11, Lines 27 – 46 “ ... storage, networks and other computing resources and can deploy and run operating systems and applications ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Modalavalasa’s OS .
Claim 9 is rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Yu, “Computation Offloading with Data Caching for Mobile Edge Computing”, November 2018

Regarding claim 9, Young in view of Cronin and in further view of Bartfai-Walcott disclose the method of claim 1, wherein the step of monitoring the usage on the edge device by the customer further comprises:
monitoring a MIPS (million instructions per second) usage of the edge device (Yu,
see e.g. Abstract “ ... network edge ...”
Page 1102, Column 1 “...offloading ...  CPU rate ... Millions Instructions Per Second ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the ar before the effective filing date of the claimed invention to modify Young with Yu’s MIPs scheme. The motivation being the combined invention provides for increased efficiencies in providing services to user devices

Claim 11 is rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Khalid (US 2019/0208007)
Regarding claim 11, Young in view of Cronin and in further view of Bartfai-Walcott disclose the method of claim 1,Young does not expressly disclose wherein the step of monitoring the usage on the edge device by the customer further comprises:
monitoring a GPU for processing of the edge device.
However in analogous art Khalid discloses:
monitoring a GPU for processing of the edge device (Khalid;
see e.g. [0047] “ ... current usage, load, capabilities, and /or availability ... such as a GPU ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Khalid’s GPS monitoring scheme. The motivation being the combined invention provides for increased efficiencies in providing services to users and/or consumers of edge platforms.

Claim 13 is rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Andrews (US 20180198818)
Regarding claim 13, Young in view of Cronin and in further view of Bartfai-Walcott disclose the method of claim 1, Young does not expressly disclose wherein the step of monitoring the usage on the edge device by the customer further comprises:
monitoring a hard-disk storage.
However in analogous art Andrews discloses:
(Andrews; see e.g. [0029] “ ... network traffic monitoring system ... metrics ... CPU utilization rate, random access memory (RAM) utilization rate, hard disk I/O utilization rate ... edge servers ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Andrews conventional hard disk monitoring scheme. The motivation being the combined invention provides for increased efficiencies in utilizing edge devices.
Claim 15 is rejected under 35 USC 103 as being unpatentable over Young in view of Cronin and in further view of Bartfai-Walcott and in further view of Smith (US 2019/0373472)
Regarding claim 15, Young in view of Cronin and in further view of Bartfai-Walcott disclose the method of claim 1, Young does not expressly disclose wherein the step of monitoring the usage on the edge device, by the customer further comprises:
monitoring a SD-Wan (software-defined networking in a wide area network) usage of the edge device.
However in analogous art Smith discloses:
monitoring a SD-Wan (software-defined networking in a wide area network) usage of the edge device (Smith;
see e.g. [0192] “ ... WAN communication technologies ...”
see e.g. [0320] “ ... SDN network ...”
see e.g. [0325] “ ...uplink data usage .. downlink data usage ... edge node in the usage tracking window ... control plane traffic).




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449